DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification dated Feb. 03, 2022 are accepted.  The Examiner withdraws the previous objections in light of these amendments.
Claim Objections
Claim 1 uses the terms “clean air space” and “clean airspace” interchangeably.  The Examiner suggests amending the claim so that one version of this term is used consistently throughout.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 2 recites:
2.  The filter element as claimed in claim 1, wherein the deflecting surface extends substantially from the upper side as far as substantially the lower side.  Emphasis added.
Claim 2 is indefinite because “as far as” is exemplary language.  See MPEP 2173.05(d).  Therefore, a person of ordinary skill in the art would not understand whether the claim requires that the deflecting surface extends to the lower side.  
Note that the terms “substantially” do not create an indefiniteness issue with claim 2.  Rather, a person of ordinary skill in the art would understand that the deflecting surface extends from around the upper side to around the lower side.  
To overcome the indefiniteness issue with claim 2, the claim could be rewritten as:
2.  The filter element as claimed in claim 1, wherein the deflecting surface extends substantially from the upper side to substantially the lower side.  

Claims 6 and 18 recite:
6.  The filter element as claimed in claim 5, wherein the spacing of the deflecting surface from the wall of the clean air space decreases from the upper side as far as the lower side.  Emphasis added.

18.  The filter element as claimed in claim 5, wherein the spacing of the deflecting surface from the wall of the clean air space decreases continuously from the upper side as far as the lower side.  Emphasis added.

Claims 6 and 18 are indefinite because “as far as” is exemplary language.  See MPEP 2173.05(d).  Therefore, a person of ordinary skill in the art would not understand whether each claim requires that the spacing of the deflecting surface decreases from the upper side to the lower side.  To overcome this rejection, claims 6 and 18 could be rewritten as:
6.  The filter element as claimed in claim 5, wherein the spacing of the deflecting surface from the wall of the clean air space decreases from the upper side to the lower side.  

18.  The filter element as claimed in claim 5, wherein the spacing of the deflecting surface from the wall of the clean air space decreases continuously from the upper side to the lower side.  

Claim 15 recites:
15.  The vacuum cleaner as claimed in claim 14, wherein the deflecting surface is configured to divide the clean air space into a plurality of subspaces which are separated from one another in a substantially fluid-tight manner, the vacuum cleaner having at least two conveying ducts which can be switched independently of one another into suction operation or into flushing operation, the first conveying duct being connected to a first one of the subspaces, and the second conveying duct being connected to another one of the subspaces.  Emphasis added.

Claim 15 depends from claim 1.  Claim 1 indicates that the deflecting surface is configured to divide the clean air space “into two subspaces which are separated from one another in a fluid-tight manner.  Claim 15 is indefinite because it is unclear if its “plurality of subspaces” are the same as the “two subspaces” described in claim 1.  For the purpose of examination, these elements are the same.  To overcome this rejection, claim 15 could be rewritten as:
15.  The vacuum cleaner as claimed in claim 14, wherein cleaner having at least two conveying ducts which can be switched independently of one another into suction operation or into flushing operation, the first conveying duct being connected to a first one of the subspaces, and the second conveying duct being connected to the other of the subspaces.  

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The claims are rejected as follows:
Claims 1, 2, 5, 6, 9–13 and 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rymer et al., GB 1,024,2491.
Claims 4, 7, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rymer.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leibold et al., US 2010/0132153 A1 in view of Rymer.
Claims 1, 2, 5, 6, 9–13, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rymer et al., GB 1,024,249.
Regarding claim 1, Rymer teaches a cylindrical filter element 6 (corresponding to the “filter element”).  See Rymer Fig. 1, p. 1, ll. 76–87.  Note that the preamble limitation indicating that the filter element is “for insertion into a vacuum cleaner” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).
The filter element 6 comprises an upper side (the top of the filter element 6), and a lower side (the bottom of the filter element 6) opposite the upper side.   See Rymer Fig. 1, p. 1, ll. 76–87.
The filter element 6 also comprises a cylinder 7 (the “filter body”) extending from the upper side to the lower side.  See Rymer Fig. 1, p. 1, ll. 76–87.  The interior of the cylinder 7 forms a clean air space.  Id. at p. 2, ll. 55–59.  The inner surface of the cylinder 7 is a wall of the clean air space.  This wall is situated between the upper and lower side of the filter element 6.  Id.  
The filter element 6 also comprises openings 12 (the “conveying opening”), arranged on the upper side, which open into the clean air space, and through which an air flow can be conveyed.  See Rymer Fig. 2, p. 2, ll. 21–27.  It is reasonable to consider the openings 12 collectively as “the conveying opening.”  This is because the Applicant’s disclosure shows that the opening 17 is actually two openings, separated from each other by beam element 23.  See Disclosure dated Apr. 21, 2020 (“Disclosure”) Fig. 2, p. 8, ll. 1–32.  Note, however, that one of the openings 12 in Rymer could also correspond to the “conveying opening.”  Additionally, the opening at the top of the filter element 6 that is covered by the scoops 13 can also correspond to the “conveying opening.”
The filter element 6 further comprises a plurality of scoops 13 (the “deflecting surface”) which extend in a direction of the lower side.  See Rymer Fig. 1, p. 2, ll. 28–42.  Note that it is reasonable for the scoops 13, collectively, to correspond to the “deflecting surface.”  This is because the Applicant’s disclosure illustrates that the deflecting surface comprises two deflecting surfaces 20.  See Disclosure Fig. 2, p. 8, ll. 24–27.  The scoops 13 are arranged in the clean air space below the openings 12.  See Rymer Fig. 1, p. 2, ll. 28–42.  The scoops 13 will deflect air flow that is introduced through the openings 12 in a direction of the wall of cylinder 7.  This is because a nozzle 15 supplies scavenging air into each opening 12 to remove debris from the cylinder 7.  Id. at Fig. 1, p. 2, ll. 55–71.  And this scavenging air will be directed toward the cylinder 7 when it hits the scoop 13 associated with the opening 12.  Id.
The scoops 13 form a lower boundary of the clean air space, because the scoops 13 at attached to the bottom cap 8a of the filter element 6.  See Rymer Fig. 1, p. 2, ll. 46–54.  The scoops 13 are configured to divide the clean air space into eight subspaces, allowing the nozzle 15 to clean each subspace individually.  See Rymer Fig. 1, p. 2, ll. 55–64.  Two of the eight subspaces are the “two subspaces” of claim 1.  The subspaces are separated from each other in a fluid-tight manner.  This is because the scoops 13 are attached to the top and bottom caps 8, 8a of the filter element 6, and the caps 8, 8a seal the top and bottom of the filter element 6.  Id. at Fig. 1, p. 2, ll. 8–27.  

    PNG
    media_image1.png
    1055
    1638
    media_image1.png
    Greyscale


Claim 2 requires for the device of claim 1, the deflecting surface extends substantially from the upper side as far as substantially to the lower side.
In Rymer, the scoops 13 extend from the upper side of the lower side of the filter element 6, as seen in Fig. 1.
Claim 5 requires for the device of claim 1, the deflecting surface is at a spacing from the wall of the clean air space.  The spacing is greater in the region of an upper section of the deflecting surface than in the region of a lower section of the deflecting surface.  Claim 6 requires for the device of claim 5, the spacing of the deflecting surface from the wall of the clean air space decreases from the upper side to the lower side.  Claim 18 requires for the device of claim 5, the spacing of the deflecting surface from the wall of the clean air space decreases continuously from the upper side as far as the lower side.
In Rymer, the scoops 13 are spaced from the wall of the clean air space, as seen in Fig. 1.  The spacing between each scoop 13 and the wall of the clean air space is greater in the upper region of each scoop 13 than in the lower region of each scoop 13, as the scoops 13 are tapered.  See Rymer Fig. 1, p. 2, ll. 31–35.  The tapered shape of each scoop 13 causes the spacing of each scoop 13 from the wall of the clean air space to decrease continuously from the upper side to the lower side.  Id.
Claim 9 requires for the filter element of claim 1, the wall of the clean air space is of substantially cylindrical configuration.  Note that the term “substantially” does not create an indefiniteness issue.
In Rymer, the wall of the clean air space is cylindrical, because the filter element 6 is cylindrical.  See Rymer Fig. 1, p. 2, ll. 8–27.
Claim 10 requires that the filter element of claim 1 further comprises a supporting frame for holding the filter body.  The deflecting surface is connected to the supporting frame.
The filter element 6 in Rymer comprises top and bottom caps 8, 8a (the “supporting frame”) for holding the cylinder 7.  See Rymer Fig. 1, p. 2, ll. 8–54.  The scoops are connected to the top and bottom caps.  Id. 
Claim 11 requires for the filter element of claim 10, the supporting frame has a top element which forms the upper side and in which the conveying opening is arranged, and a bottom element which forms the lower side.
In Rymer, the top cap 8 is the “top element.”  See Rymer Fig. 1, p. 2, ll. 8–54.  It forms the upper side in which the openings 12 are arranged.  Id.  The bottom cap 8a is the “bottom element.”  Id.  It forms the lower side.  Id.
Claim 12 requires for the filter element of claim 11, the deflecting surface is connected at is upper end to the top element.
The top edge of each scoop 13 is molded into the upper cap 8.  See Rymer Fig. 1, p. 2, ll. 46–49.
Claim 13 requires for the device of claim 11, the deflecting surface is connected at a lower end to a wall element or to the bottom element.
The bottom of each scoop 3 merges into an arcuate flange fixed to the bottom cap 8a.  See Rymer Fig. 1, p. 2, ll. 49–54.
Claim 21 requires for the device of claim 11, the top element and the bottom element are connected to one another by way of a wall element.  The Applicant’s disclosure indicates that the wall element 21 is a lattice frame that provides support to the filter body 19.  See Disclosure Fig. 4, p. 9, ll. 1–10.
In Rymer, wire gauze is used to stiffen the filter cylinder 7.  See Rymer p. 2, ll. 8–14.  The wire gauze corresponds to the “wall element.”  It extends from the top cap 8 to the bottom cap 8a, in the same way as the filter cylinder 7.  Id. at Fig. 1, p. 2, ll. 8–14.

Claims 4, 7, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rymer et al., GB 1,024,249.
Claim 4 requires for the device of claim 1, the deflecting surface reduces the size of the clean air space by more than 15%.  Claim 16 requires for the device of claim 4, the deflecting surface reduces the size of the clean air space by more than 25%.  Claim 17 requires for the device of claim 4, the deflecting surface reduces the size of the clean air space by more than 35%.
Rymer fails to disclose the dimensions of the device.  Therefore, the reference does not provide enough information to teach that the scoops reduce the size of the clean air space by more than 15%.  But, looking at Figs. 1 and 2, the scoops 13 substantially reduce the size of the clean air space.  Therefore, it would have been obvious for the scoops 13 to reduce the size of the clean air space by more than 15%, depending on the size of the scoops 13 and filter element 6.  
Claims 7, 19 and 20 each require for the device of claim 1, the deflecting surface encloses an angle with a vertical axis of the filter element.  Claim 7 requires that the angle lies between 20° and 70°.  Claim 19 requires that the angle lies between 30° and 60°.  Claim 20 requires that the angle lines between 40° and 50°.
In Rymer, each scoop 13 encloses an angle with a vertical axis of the filter element 6, because each scoop is tapered.  See Rymer Fig. 1, p. 2, ll. 28–35.  
Rymer fails to disclose the angle at which each scoop 13 is tapered.  But Fig. 1 appears to illustrate that the taper is around 45° with respect to the vertical axis.  And it would have been obvious to adjust this angle, depending on the desired degree of taper for each scoop 13.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leibold et al., US 2010/0132153 A1 in view of Rymer et al., GB 1,024,249.
Claim 14 describes a vacuum cleaner into which a filter element as claimed in claim 1 is inserted.
Leibold disclsoes a vacuum cleaner, into which a filter element 9 is inserted.  See Leibold Fig. 1, [0002], [0033].  

    PNG
    media_image2.png
    1007
    805
    media_image2.png
    Greyscale

Leibold differs from claim 14, because the filter element 9 does not have the same structure as the filter element described in claim 1.
But the filter cartridge 9 comprises a nozzle 11 that rotates within the filter 9 to supply purge gas 18 to clean localized areas of the filter 9.  See Leibold Fig. 1, [0034].  In this way, the filter 9 can be cleaned without interrupting the suction process of the vacuum cleaner.  Id. at [0019].
Rymer discloses a filter system comprising a filter cartridge 6, which is cleaned using a rotating nozzle 15.  See Rymer Fig. 1, p. 2, ll. 28–71.  The filter 6 comprises a plurality of scoops 13 in its interior.  Id.  The scoops divide the filter 6 into a plurality of subsections.  Id.  When the filter 6 is cleaned, the nozzle 15 is positioned over the opening 12 of one of the scoops 13, and the nozzle 15 supplies scavenging air into that opening, to clean the subsection associated with that scoop 13.  Id.  In this way, the other subsections can be used to filter air, while one subsection is taken off-line for cleaning.  Id.

    PNG
    media_image3.png
    1073
    1656
    media_image3.png
    Greyscale

It would have been obvious to replace the filter element 9 in Leibold with the filter cartridge 6 of Rymer.  This would merely represent the simple substitution of one known element for another to produce predictable results.  See MPEP 2143(I)(B).  This is because Leibold requires a filter 9 that can be cleaned in a sequential manner, so that it can continue to filter while it is being cleaned, and Rymer’s filter cartridge 6 is cleaned in this manner.  
Rymer’s filter cartridge 6 has the same structure as the filter element of claim 1, as explained in the rejection of claim 1 above.
Claim 15 requires for the vacuum cleaner of claim 14, the deflecting surface is configured to divide the clean air space into a plurality of subspaces which are separated from each other in a substantially fluid-tight manner.  The vacuum cleaner comprises at least two conveying ducts which can be switched independently of one another into suction operation or flushing operation.  The first conveying duct is connected to the first one of the subspaces, and the second conveying duct is connected to another one of the subspaces.  
Note that the term “substantially” does not create an indefiniteness issue for claim 15.
In Rymer, the scoops 13 divide the clean air space into a plurality of subspaces which are separated from each other in a fluid tight manner.  See Rymer Fig. 1, p. 2, ll. 28–71.  The openings 12 are interpreted as corresponding to the “conveying ducts.”  Id.  Each opening 12 is in a “suction operation” when the subspace of that opening 12 is not cleaned by nozzle 15.  Id.  Each opening 12 is in a “flushing operation” when the subspace of that opening 12 it is cleaned by nozzle 15.  Id.  


Response to Arguments
Specification
The Examiner withdraws the objections to the specification in light of the amendments.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous rejections of claims 4, 6–8 and 11–13 in light of the amendments. 
35 U.S.C. 102 and 103 Rejections
Applicant’s arguments have been fully considered and are persuasive.  The previous 35 U.S.C. 102 and 103 rejections are withdrawn. 
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0322913 A1; 2015/0343361 A1; 2015/0306532 A1; 2015/0174518 A1; 2010/0031616 A1; 2007/0169450 A1; 6,488,744; 5,845,782.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Rymer is provided with this communication.